DETAILED ACTION
	In response to the Office Action mailed 10/22/2021, the amendments were received 02/08/2022:
Claims 1, 10, 12, 14, and 15 have been amended.
Claims 16-19 are new.
Claims 1-19 are pending.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim1, the best prior art, US 2016/0074001 (Matsushita), disclose a radiography system for generating a long-sized image by combining a plurality of items of image data obtained from a plurality of radiation detectors, comprising: 
a determination unit that determines whether or not long-sized imaging is possible based on identification information and position information of the plurality of radiation detectors of different types includes an effective pixel area which can detect radiation and includes, as each of the different types, each of different structures which is provided at at least a part of an outer perimeter of the effective pixel area ([0073]-[0074], [0077], [0200]-[0219], as shown in Fig. 21 A and 21B and described in [0218], “the irradiation field is narrowed as shown in the long and short dashed lines so that the irradiation radiation does not fall out of the left and right boundaries of the radiation image capturing apparatus 1 with the smallest width”).  Since the irradiation boundaries shown in Fig. 21A and 21B show an effective pixel area (within boundary of long and short dashed lines) and an outer perimeter of the effective pixel area 
The prior art of record fail to teach the details of wherein the determination unit determines that the imaging is possible in a case where a first radiation detector of the radiation detectors is disposed at a position farther from a radiation generator than a second radiation detector of the radiation detectors, wherein the first radiation detector includes a complicated structure and the second radiation detector does not include the complicated structure. Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-9, 15 and 17-19 are allowed by virtue of their dependency.
Regarding claim 10, the best prior art, US 2016/0074001 (Matsushita), disclose a radiography method for generating a long-sized image by combining a plurality of items of image data obtained from a plurality of radiation detectors, comprising: 
a determination step of determining whether or not long-sized imaging is possible based on identification information and position information of the plurality of radiation detectors of different types, and includes, as each of the different types, each of different structures which is provided at at least a part of an outer perimeter of the effective pixel area ([0073]-[0074], [0077], [0200]-[0219], as shown in Fig. 21 A and 21B and described in [0218], “the irradiation field is narrowed as shown in the long and short dashed lines so that the irradiation radiation does not fall out of the left and right boundaries of the radiation image capturing apparatus 1 
The prior art of record fail to teach the details of wherein the determination unit determines that the imaging is possible in a case where a first radiation detector of the radiation detectors is disposed at a position farther from a radiation generator than a second radiation detector of the radiation detectors, wherein the first radiation detector includes a complicated structure and the second radiation detector does not include the complicated structure. Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 11 is allowed by virtue of their dependency.
Regarding claim 12, the best prior art, US 2016/0074001 (Matsushita), disclose an image processing apparatus for generating an image by combining a plurality of items of image data obtained from radiation detectors, comprising: a determination unit that determines whether or not an imaging is possible based on identification information and position information of the radiation detectors of different types includes, as each of the different types, each of different structures which is provided at at least a part of an outer perimeter of the effective pixel area ([0073]-[0074], [0077], [0200]-[0219], as shown in Fig. 21 A and 21B and described in [0218], “the irradiation field is narrowed as shown in the long and short dashed lines so that the irradiation radiation does not fall out of the left and right boundaries of the radiation image 
The prior art of record fail to teach the details of wherein the determination unit determines that the imaging is possible in a case where a first radiation detector of the radiation detectors is disposed at a position farther from a radiation generator than a second radiation detector of the radiation detectors, wherein the first radiation detector includes a complicated structure and the second radiation detector does not include the complicated structure. Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 13, 14, and 16 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884